Almy, J.
On the 19th day of June, 1902, the defendant being the owner of premises known as “ The Messar House,” No. 508 West State street, in the city of Ithaca, N. Y., made application for a tax certificate under subdivision 1 of section 11 of the Liquor Law and in her application alleged that the Messar House was used as a hotel on the 23d day of March, 1896, and had been continuously used as such since 1890.
These statements, if true, would sustain the certificate I am asked to revoke. The petitioner produces the application for a license for this place made by defendant’s tenant in April, 1896, *230in which he states that in connection with the business of trafficking in liquors he intends to conduct a “ restaurant only.” This application the defendant signed her consent to as owner. Again in 1897, defendant’s tenant applied for a license and stated again in his application that he intended to traffic in liquors in connection with ‘‘ a restaurant ” and the defendant signed her consent to this application. In a later application the same tenant in answer t'o the question what other business was to be carried on on the premises beside the sale of liquor, stated “ Lunch Business.” To this application the defendant signed her consent, and in all of the years I have mentioned this tenant closed the place on Sundays and did not keep it open as a hotel. Thus it seems to be conclusively shown that the defendant intended to abandon the keeping of a hotel at this place even if one was being kept there on March 23, 1896, as to which there is much evidence and contention, but in view of what I have stated the question is immaterial. Hence, in order to retain the certificate it must be shown that the owners of two-thirds of the buildings used exclu sively for dwellings within two hundred feet of the nearest entrance of the Messar House had signed a consent that the traffic of liquors be carried on on the premises in question.
The defendant accompanied his application with the duly acknowledged consents of
Mary Sandborn for Nos. 113 and 115 North Corn street. One of these numbers, 115, is outside the two hundred foot limit.
George Stephens for 506 -West State, 10 North Corn and 505 West Seneca. No. 506 is used mainly for a grocery store and cannot be counted.
John Wolahan for 519 West State street.
W. W. Boyer for 502, 504,108 1-2 West State, 104 and 106 North Corn street.
All these buildings are used principally for business, the two first are over a barber shop, the third and fourth over a shoe shop, and the last one, 106, occupied by Leonard, is the only one that can be counted and that I .do although it is in the same building with the shoe shop, as there is some evidence that it is -. iBirely separated by appropriate walls.
George Stephens as agent for 505 West Seneca.
Louis Coryell for 517 West State, but before the application for the certificate was made Louis Coryell had died. His death revoked his consent and as to whether or not he was the owner *231of the property, or who owned it at the time the application was made, there is no proof other than that of occupants. The consent of the widow and one of the children, a minor, of said Louis Coryell, I cannot count for the reason at least one of the owners of the property did not sign, if it be conceded that Louis Coryell owned the property and died intestate. T.he number oi valid consents which the defendant obtained was, therefore, .five. There were eleven buildings used exclusively for dwellings within the two hundred foot limit and since two-thirds of this number were not obtained and defendant was not entitled to the certificate in question it must be revoked.
Ordered accordingly.